Citation Nr: 1201609	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-31 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, prior to November 5, 2009.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, from November 5, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 1986, and from October 2004 through August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, from November 5, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The January 2007 VA examination report, nor any prior or subsequent objective finding prior to November 5, 2009, does not establish that the Veteran's service-connected degenerative disc disease was manifested by forward flexion of the lumbar spine was limited to 30 degrees or less, and there is no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, prior to November 5, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In November 2006, prior to its adjudication of the claim at issue, the RO provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  That letter also informed him of the information necessary to establish an disability rating, and his claims for entitlement to an earlier effective date were adjudicated by the Board in June 2010.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his lumbar spine disability.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

Prior to November 5, 2009, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue during this period, is available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was most recently afforded a VA examination in connection with his claim in January 2007.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, 
when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate to evaluate the period prior to November 5, 2009, as the examination reports are predicated on a reading of pertinent medical records and provide findings relevant to the applicable rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the assigned rating accurately reflects the state of the disability throughout the appellate period, and thus a staged rating is not warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over-compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  
In the present case the Veteran is currently service connected for degenerative disc disease, rated at 20 percent disabling.  The Veteran's disability has been rated under the provisions of Diagnostic Code 5242.  The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003.  Under these revised regulations, back disabilities are evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2011)

When determining the severity of musculoskeletal disabilities such as the one at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45 (2011).

In this case, the Veteran filed a claim for service connection for a back disorder immediately following his most recent period of active duty.  The Veteran was seen routinely for lower back pain during his last year of service.  Following x-rays and an MRI in November 2005, the Veteran was diagnosed with mild multilevel marginal spurring and disc space narrowing at L5-S1.  There was also a loss of disc height at L2-3, L3-4, and L4-5.  Though low back pain was reported in January 2006, there was no complaint of radicular symptoms.  When the Veteran reported for lumbar back pain in June 2006, normal posture was observed.  Mild, lateral lumbar curvature was noted in July 2006.  

Post-service, the Veteran was afforded a VA orthopedic examination in conjunction with his claim in January 2007.  At that time, the Veteran reported that his chronic back pain began in 2005, and that it was currently manifested by lower back pain with radiation to the left hip.  The Veteran also reported decreased motion, stiffness, weakness, and spasms (though not severe enough to result in abnormal gait or abnormal spinal contour).  Flare-ups were not reported , and he did not require the use of an assistive aid for walking.  There was no history of hospitalization or surgery.  The Veteran had missed less than one week from work due to low back pain, and he had not been prescribed bed rest or treated in an emergency room in the prior year.  There was no limitation to walking.  

On examination, there was no muscle weakness, atrophy, or spasm.  There was no abnormal spinal curvature, to include kyphosis, lordosis, scoliosis, reverse lordosis, or ankylosis.  A neurological examination was normal, with no motor or sensory loss, bilaterally.  Posture was normal, as was gait.  Flexion was from 0-53 degrees, with pain beginning at 50 degrees.  Following repetitive use, flexion was limited to 50 degrees.  Extension was from 0 to 13 degrees, with pain at 13 degrees, and without additional limitation following repetition.  Left lateral flexion was to 13 degrees, right lateral flexion was to 10 degrees, left rotation was to 20 degrees, and right rotation was to 15 degrees.

X-ray images demonstrated no evidence of fracture of subluxation.  Mild degenerative disc disease was observed at L2-3, L3-4, and L4-5.  There was no evidence of significant degenerative joint disease.  A straightening of the normal lordosis of the lumbar spine was noted, most likely secondary to muscle spasm or positioning.  The examiner diagnosed the Veteran with mild degenerative disc disease, noting that this diagnosis had significant effects on the Veteran's occupation (police officer), as the Veteran was assigned to different duties as a result of his disability.  See VA examination report, January 2007.

A VA outpatient treatment report dated June 27, 2007, noted that the Veteran suffered a flare-up of lumbar back pain, with no radiation of pain to legs and without neurological deficits in the lower extremities.  An August 2007 report noted that the Veteran did not require assistive aids for walking.

Private treatment reports from April through June 2007 revealed complaints of lower back pain with objective evidence of moderate muscle rigidity and tenderness of the lumbosacral spine and reduced range of motion.  Subjective complaints of pain, as well as objective notation of muscle rigidity, improved over this time period.  A note from the Veteran's provider, dated September 20, 2007, stated that the Veteran had several episodes of re-injury since his initial injury in 2005, and that the Veteran reported a progressive worsening of back pain since that time.  A diagnosis of multi-level degenerative disc disease was noted, as well as right lateral recess stenosis at L3-4 and bilateral neural foramenal stenosis from L2-S1.  The provider stated that the Veteran was treated with epidural blocks which provided temporary relief.  Extension was limited to 15 degrees, flexion was limited to 70 degrees, and prolonged flexion activities caused increased radiation.  With regard to radiculopathy, however, the provider stated that the Veteran remained neurologically intact.

An additional MRI of the lumbar spine was conducted in July 2008.  At that time, the Veteran reported right lower extremity weakness and numbness.  Objective findings showed that the L1-2 through L4-5 discs were severely degenerated.  There was a moderate rotary scoliosis convex toward the right, localized in the mid lumbar spine.  There was severe bilateral facet arthritis at the L5-S1 level and the L4-5 level, with only minimal arthritis elsewhere.  The L4-5 canal was narrowed by scoliosis but definite spinal stenosis was not present.  Some encroachment on the right L5 nerve root may have been present, and some impingement of either exiting L4 nerve root could not be excluded.  The Veteran was ultimately diagnosed with severe disc degeneration from L1-2 through L4-5, moderate scoliosis, severe bilateral facet arthritis at L4-5 and L5-S, with noted possible nerve impingement.

A VA outpatient report from April 2009 noted occasional lower back pain.  In July 2009, the Veteran reported constant pain in the low back, manifested by aching and throbbing, with radiation.

Prior to November 5, 2009, there is no evidence of record to demonstrate that the Veteran's forward flexion of the lumbar spine was limited to 30 degrees or less, to include consideration of DeLuca criteria, and there is no evidence of ankylosis during this period.  While a July 2008 MRI noted severe degenerative disc disease with possible nerve impingement, there was no objective evidence at that time so as to warrant an increased or separate rating.  As such, a rating in excess of the assigned 20 percent is not warranted for the Veteran's lumbar disability throughout this appellate period.

The Board has also considered whether the Veteran's disability, prior to November 5, 2009, warrants an additional rating pursuant to Diagnostic Code 8520, for lumbar radiculopathy.  While the Veteran has reported a radiating pain to his left hip, a diagnosis of a neurological disorder related to his service-connected lumbar spine disability has not been associated with the claims file.  During his January 2007 VA examination, a neurological assessment was normal.  An outpatient report from June 2007 noted the absence of radiation to the lower extremities, with no neurological deficits.  A September 2007 letter from the Veteran's private provider stated that the Veteran remained neurologically intact.  In the July 2008 MRI, it was noted that nerve impingement may be present, but testing was ultimately inconclusive at that time.  Therefore, an additional rating for a neurological disorder is not warranted for this period.

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of each claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing lumbar pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the Board finds the objective medical findings and opinions provided by VA and private examiners should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the disability discussed herein has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of0 the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of the lumbar spine disability have been accurately reflected by the schedular criteria.  While the Veteran has asserted that his disability might eventually lead to a loss of employment, and that his assigned duties had changed to accommodate his disability, the Board notes that there is no medical evidence of record to demonstrate that his back disability interferes with his occupation to a greater degree than that already contemplated by his current evaluation of 20 percent.  During the January 2007 VA examination, the Veteran reported that he had lost less than one week of work due to this disability.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted for the issue currently on appeal.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, prior to November 5, 2009, is denied.


REMAND

Unfortunately, a remand is required in this case in order to evaluate the Veteran's claim for a rating in excess of 20 percent for lumbar degenerative disc disease, from November 5, 2009.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete and current record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  

Following a review of the record, the Board further notes that the Veteran is in receipt of VA outpatient treatment records for his service-connected disorder, which appears to be ongoing.  As the most recent record contained in his claims file is dated November 4, 2009, the Board finds it is possible that there may be more recent relevant VA medical records.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand any VA medical records dated from November 5, 2009, to the present shall be obtained.  

The Board also notes that the Veteran has asserted, on several occasions (to include November 2011 Brief and the September 2008 VA Form 9), that his service-connected degenerative disc disease had worsened since his 2007 VA examination, and that his disability is worse than his 20 percent evaluation would indicate.  In this regard, the Veteran is credible to report on factual matters of which he has first-hand knowledge, e.g., experiencing increased pain, decreased function, or greater instability.  See Washington.    

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The Veteran was last afforded a VA examination to assess the severity of his service-connected degenerative disc disease in January 2007.  While the claims file contains detailed and relevant clinical records which were sufficient to evaluate the Veteran's service-connected low back disorder prior to November 5, 2009, it has now been five years since the January 2007 VA examination.  As such, the claim on appeal must be remanded for a current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate the appellate period from November 5, 2009.  The medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall associate with the Veteran's claims folder any VA treatment records dated from November 5, 2009 (the date following the Veteran's most recent VA treatment records in the claims folder), through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  After the development directed above has been completed, to the extent possible, schedule the Veteran for a VA orthopedic examination, in order to determine the current severity of his service-connected lumbar spine disability, as well as any neurological deficits related to this disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination. 

The examination report should specifically state the degree of disability present in the Veteran's lumbar spine and his current range of motion in this spinal segment, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from the service-connected low back disability, i.e. numbness, etc., should be discussed.  The clinician should also discuss how the Veteran's disability affects his daily activities of living and employment.  The extent of any weakened movement and excess fatigability on use should be described.  

To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report. 

If a neurological deficit is found to be related to the Veteran's service-connected degenerative disc disease of the lumbar spine, the examiner shall determine whether this disability is manifested by incomplete paralysis that is mild, moderate, moderately severe, or severe in degree.  Any observation of marked muscle atrophy shall be noted, as well as complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or lost.

3.  After undertaking any other development deemed appropriate, readjudicate the claim on appeal from November 5, 2009.  If the issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


